Case 2:19-cv-00234-HCN-DBP Document 53 Filed 07/02/20 PageID.475 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


              DONNA WRIGHT,
                                                               SCHEDULING ORDER
                   Plaintiff,

                       v.                                    No. 2:19-cv-00234-HCN-DBP

    RIO TINTO AMERICA, INC., and                                 Howard C. Nielson, Jr.
  SEDGWICK CLAIMS MANAGEMENT
           SERVICES, INC.,                                    United States District Judge

                  Defendants.


       Pursuant to the court’s oral order at the June 18, 2020 hearing dismissing without

prejudice Plaintiff Donna Wright’s (“Plaintiff”) claims for (1) assault and battery; (2) intentional

interference with economic relations; (3) intentional infliction of emotional distress; and

(4) abuse of process1 (collectively, the “Claims Dismissed Without Prejudice”) and for good

cause appearing, IT IS HEREBY ORDERED that:

           1. Plaintiff shall have until July 20, 2020 to file a motion for leave to amend her

       Second Amended Complaint to address the pleading deficiencies in her Claims

       Dismissed Without Prejudice.




       1
         Plaintiff’s claims for breach of fiduciary duty were dismissed with prejudice. Currently,
only Plaintiff’s claims against Defendant Rio Tinto America Inc. (“Rio Tinto”) for
discrimination based on disability, age, and gender remain (collectively the “Discrimination
Claims”).
Case 2:19-cv-00234-HCN-DBP Document 53 Filed 07/02/20 PageID.476 Page 2 of 3




         2. Defendant Rio Tinto America Inc. and/or Defendant Sedgwick Claims

      Management Services, Inc.’s (“Sedgwick”) may oppose Plaintiff’s motion for leave to

      amend and shall have until August 20, 2020 to do so.

         3. If Plaintiff does not file a motion to amend by July 20, 2020, each of her Claims

      Dismissed Without Prejudice shall be dismissed with prejudice, and Sedgwick shall no

      longer be a defendant in this case.

         4. If the court denies the motion to amend one or more claims on the ground that the

      proposed amendments do not cure the deficiencies identified by the court, the claim or

      claims as to which leave was denied shall be dismissed with prejudice.

         5. If Plaintiff files a motion to amend on or before July 20, 2020, Rio Tinto need not

      file an answer addressing the Discrimination Claims until the court has ruled on the

      motion. Rio Tinto and Sedgwick (to the extent that any claims remain against Sedgwick)

      shall file an answer or responsive pleading addressing all remaining claims within thirty

      days of the court’s ruling.

         6. If Plaintiff does not file a motion to amend by July 20, 2020, Rio Tinto shall have

      until August 20, 2020 to file an answer addressing the Discrimination Claims.


         IT IS SO ORDERED

                                            Dated this 2nd day of July, 2020.




                                               2
Case 2:19-cv-00234-HCN-DBP Document 53 Filed 07/02/20 PageID.477 Page 3 of 3




                                   BY THE COURT:


                                   _____________________________________
                                   Howard C. Nielson, Jr.
                                   United States District Judge




                                     3
